        Case 2:20-cv-01012-EFB Document 3 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    NORMAN JOHN CRAIG,                                   No. 2:20-cv-1012-EFB P
11                          Petitioner,
12            v.                                           ORDER
13    JOHN DAGOSTINI,
14                          Respondent.
15

16          Petitioner, proceeding without counsel, seeks a writ of habeas corpus pursuant to 28

17   U.S.C. § 2254. However, he has neither filed an application for leave to proceed in forma

18   pauperis nor paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

19   will be provided the opportunity to either submit a request to proceed in forma pauperis or submit

20   the appropriate filing fee.

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. Petitioner shall submit, within thirty days from the date of service of this order, a

23                 request to proceed in forma pauperis or the appropriate filing fee; petitioner’s failure

24                 to comply with this order may result in this action being dismissed; and

25          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

26                 form used by this district.

27   Dated: May 21, 2020.

28
